Fourth Court of Appeals
                                San Antonio, Texas
                                     September 3, 2019

                                   No. 04-19-00381-CV

                             IN THE INTEREST OF J.M.O.


                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01006
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       Appellants’ motion to stay is pending before the court. The court hereby requests a
response to the motion from appellee. Any response must be filed in this court no later than
September 9, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court